Citation Nr: 1043916	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-06 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for service-
connected left knee patellofemoral syndrome disability currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for reduced 
extension of the left knee, rated as noncompensable prior to 
August 18, 2009, and ten percent from August 18, 2009.    

3.  Entitlement to an increased initial disability rating for 
service-connected chronic right knee strain currently evaluated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to July 1987.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In January 2009, the Board remanded the Veteran's claim.  The 
Appeals Management Center (AMC) continued the previous denial of 
the claim in a June 2010 supplemental statement of the case 
(SSOC).  Accordingly, the Veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.

In a June 2010 rating decision, the RO granted the Veteran 
entitlement to service connection for reduced extension of the 
left knee and assigned a 10 percent disability rating, effective 
August 18, 2009.  However, as will be discussed in detail below, 
the Board will consider limitation of flexion as well as 
extension of the Veteran's left knee in evaluating his claim for 
an increased disability rating.  See VAOPGCPREC 23-97 (July 1, 
1997), VAOPGCREC 09-98 (August 14, 1998), and VAOPGCPREC 9-2004 
(Sept. 17, 2004).    

The Board notes that evidence has been associated with the 
Veteran's claims folder accompanied by a waiver of local 
consideration.  This waiver is contained in the Veteran's claims 
folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  

A June 2010  rating decision granted the Veteran service 
connection for a right knee disability, claimed as secondary to 
the left knee disability, and assigned a 10 percent disability 
rating, effective August 18, 2009.  In a July 2010 statement, the 
Veteran expressed his disagreement with that decision.  A SOC 
pertaining to this issue has yet to be issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that where 
a NOD is filed but a SOC has not been issued, the Board must 
remand the claim to the agency of original jurisdiction so that a 
SOC may be issued.

The record contains a July 11, 2008, letter from the 
Veteran's representative to the RO indicating that 
additional evidence was being submitted in support of the 
Veteran's appeal for "I.U. benefits." The Board observes 
that a claim for entitlement individual unemployability is 
not an issue before the Board and the matter is referred 
to the RO for appropriate action.

The issue of entitlement to an increased initial disability 
rating for service-connected chronic right knee strain currently 
evaluated as 10 percent disabling is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and credible evidence of record shows that the 
Veteran's left knee patellofemoral syndrome disability is 
manifested by pain and no more than moderate lateral instability.  

2.  Limitation of extension to 15 degrees or more or limitation 
of flexion to 45 degrees or less is not shown prior to August 18, 
2009; prior to August 18, 2009, ankylosis of the left knee is not 
shown.  

3.  The functional equivalent of ankylosis at 10 degrees of 
flexion is shown from August 18, 2009.  
4.  The evidence does not show that the Veteran's service-
connected left knee patellofemoral syndrome disability is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 
the currently assigned 20 percent for the service-connected left 
knee patellofemoral syndrome disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2010).

2.  The criteria for an increased disability rating in excess of 
the currently assigned 10 percent for osteoarthritis of the left 
knee prior to August 18, 2009 have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 
5261 (2010).

3.  The criteria for a separate 10 percent disability rating for 
limited extension of the Veteran's left knee prior October 23, 
2007 to August 18, 2009 have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5261 (2010).

4.  The criteria for a separate compensable rating for limited 
flexion of the Veteran's left knee prior to August 18, 2009 have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5260 (2010).

5.  The criteria for a 40 percent disability rating for ankylosis 
of the Veteran's left knee from August 18, 2009 are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R.    § 4.71a, Diagnostic 
Codes 5256 (2010).

7.  Application of extraschedular provisions for the service-
connected left knee patellofemoral syndrome is not warranted.  
38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating 
for his service-connected left knee patellofemoral syndrome 
disability.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be analyzed 
and a decision rendered.

Stegall concerns

As alluded to above, in January 2009, the Board remanded this 
claim and ordered either the agency of original jurisdiction 
(AOJ) or AMC to obtain copies of all records compiled by the 
Office of Personnel Management (OPM), the Federal Bureau of 
Prisons, and the United States Penitentiary in Marion, Illinois, 
in conjunction with a decision to award the Veteran disability 
benefits.  These records were to be associated with the Veteran's 
claims folder.  The Veteran was to also be afforded a VA 
examination in order to evaluate the severity of his left knee 
disability and a report of the examination was to be associated 
with the Veteran's claims folder.  The Veteran's claim was then 
to be readjudicated.  

Pursuant to the Board's remand instructions, copies of records in 
conjunction with the decision to award the Veteran disability 
benefits were obtained and associated with his claims folder.  
Further, the Veteran was afforded a VA examination in August 
2009, and a report of the examination was associated with his 
claims folder.  The Veteran's left knee claim was readjudicated 
via the June 2010 SSOC.  

Accordingly, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice by a letter 
mailed in July 2004, and notice with respect to the effective-
date element of the claim, by letters mailed in February and 
August 2009.  Although the February and August 2009 VCAA letters 
pertaining to the effective-date element of the claim were 
provided after the initial adjudication of the claim, the Board 
finds that the Veteran has not been prejudiced by the timing of 
these letters.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the AMC readjudicated the 
Veteran's claim in the June 2010 SSOC.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by a 
new VCAA notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of the claim 
would have been different had complete VCAA notice been provided 
at an earlier time.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  The 
pertinent evidence of record includes the Veteran's statements, 
retirement disability records, service treatment records, as well 
as VA treatment records.  

The Veteran was afforded VA examinations in November 2004, 
December 2004, and August 2009.  The examination reports reflect 
that the examiners interviewed and examined the Veteran, reviewed 
his claims folder, reviewed his past medical history, documented 
his current medical conditions, and rendered appropriate 
diagnoses consistent with the remainder of the evidence of 
record.  Furthermore, these examination reports contain 
sufficient information to rate the Veteran's left knee disability 
under the appropriate diagnostic criteria.  The Board therefore 
concludes that the VA examination reports are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has retained the services 
of a representative.  In his January 2006 substantive appeal [VA 
Form 9], the Veteran declined the option of testifying at a 
personal hearing.

Accordingly, the Board will proceed to a decision.

Higher evaluation for Left Knee Patellofemoral Syndrome

Pertinent Legal Criteria

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2010).

A request for an increased rating must be viewed in light of the 
entire relevant medical history.  See 38 C.F.R. § 4.1 (2010); see 
also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, 
where entitlement to compensation has already been established 
and increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  See 38 C.F.R. § 4.10 (2010).  Disability 
of the musculoskeletal system is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  See 
38 C.F.R. § 4.40 (2010).  Consideration is to be given to whether 
there is less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability of 
station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2010).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved, with further 
consideration of Diagnostic Codes 5260 and 5261 [limitation of 
leg motion].  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2010); see also Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  More specifically, VA General 
Counsel has concluded that a claimant who has arthritis and 
instability of a knee may be rated separately under Diagnostic 
Codes 5003 and 5257 and that evaluation of knee dysfunction under 
both codes would not amount to pyramiding under 38 C.F.R. § 4.14.  
See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCREC 09-98 (August 
14, 1998).  Therefore, a veteran who has both arthritis and 
instability of the knee may be rated separately, provided that 
any separate rating must be based upon additional disability.  
See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).

The Veteran seeks entitlement to an increased rating for his 
service-connected left knee disability, which is currently 
evaluated 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 [recurrent subluxation or instability of the 
knee], with a separate 10 percent rating for limited extension 
effective August 18, 2009.  

The Board notes that the Veteran has reported that he has used a 
brace for his left knee due to his left knee disability.  
Moreover, the medical evidence of record documents instability 
and crepitation of the Veteran's left knee upon examination as 
well as osteoarthritis of the left knee.  See, e.g., the August 
2009 VA examination report.  Accordingly, based on the medical 
evidence demonstrating instability, crepitation, and arthritis of 
the left knee, the Board finds that separate ratings for the 
service-connected left knee disability under Diagnostic Codes 
5003 and 5257 are appropriate.  See VAOPGCREC 23-97 and VAOPGCREC 
09-98, supra.  

The Board additionally notes that there is no evidence of 
impairment of the tibia and fibula, locking of the knee, or 
disability caused by cartilage removal.  Thus, Diagnostic Codes 
5258, 5259, and 5262 do not apply in this case.  

Accordingly, instability of the Veteran's left knee will be rated 
under Diagnostic Code 5257, and his left knee osteoarthritis will 
be rated under Diagnostic Code 5003, with additional 
consideration of Diagnostic Codes 5260 and 5261.  Further, the 
Veteran has not indicated that a different method of rating 
should be employed or that alternative diagnostic codes are more 
appropriate. 

Under Diagnostic Code 5257, a 10 percent evaluation is warranted 
for slight recurrent subluxation or lateral instability of the 
knee.  A 20 percent evaluation is warranted for moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating contemplates severe recurrent subluxation or lateral 
instability.  

The Board notes that words such as "slight", "moderate" and 
"severe" are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and just."  
See 38 C.F.R. § 4.6 (2010). 

Arthritis, due to trauma, substantiated by X-ray findings will be 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2010).  Under Diagnostic Code 5003, 
arthritis of a major joint is to be rated under the criteria for 
limitation of motion of the affected joint.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2010).  For the purpose of rating 
disabilities due to arthritis, the knee is considered a major 
joint.  See 38 C.F.R. § 4.45 (2010).  Where limitation of motion 
of the joint is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2010).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is limited 
to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg 
provides a noncompensable rating if extension is limited to five 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating if 
limited to 20 degrees, a 40 percent rating if limited to 30 
degrees, and a 50 percent rating if limited to 45 degrees.

A veteran may receive separate ratings for limitations in both 
flexion and extension under Diagnostic Codes 5260 and 5261.  See 
VAOPGCPREC 9-2004.

A.  Instability

The Veteran's service-connected left knee disability is currently 
rated 20 percent disabling under Diagnostic Code 5257.  The 
highest disability rating under Diagnostic Code 5257 is 30 
percent.  To warrant a 30 percent disability rating the evidence 
must demonstrate that subluxation and/or instability of the knee 
are severe.  

The Veteran was afforded a VA examination in November 2004.  He 
complained of a constant burning pain in his left knee with 
popping, stiffness, swelling, instability, fatigability, heat, 
and intermittent flare-ups.  He stated that the pain in the left 
knee becomes worse when standing on concrete, moving around, 
horseback riding, going up and down stairs, riding his bicycle, 
walking on a treadmill, sitting for long periods of time, and 
going deer hunting.  He sat in a recliner and used topical 
creams, pain medication, and ice for treatment.  The VA examiner 
also noted that the Veteran used a brace for support.  
Pertinently, the Veteran did not report any episodes of 
dislocation or subluxation.  

Upon physical examination, the VA examiner reported instability, 
tenderness, and abnormal movement or guarding of movement in the 
Veteran's left knee.  Specifically, the VA examiner noted that 
the Veteran walked with a limp when he initially stood up and 
continued to walk with a limp.  However, the VA examiner also 
noted the absence of edema, effusion, weakness, redness or heat, 
and ankylosis.  Range of motion testing revealed 5 to 135 degrees 
flexion with pain noted.  An X-ray report revealed preservation 
of the medial and lateral compartments as well as no fracture or 
joint effusion.  The Veteran was diagnosed with status post open 
reduction internal fixation of the left knee with mild muscular 
atrophy, mild limited range of motion, and patellofemoral 
syndrome.   

The Veteran was provided a subsequent VA examination in December 
2004.  He continued his complaints of constant burning pain in 
the left knee with stiffness, swelling, instability, 
fatigability, and flare-ups which affected his daily activities 
as well as his use of topical cream, pain medication, ice, a 
brace, and sitting for treatment.  He continued to deny episodes 
of dislocation or subluxation.  

Upon physical examination of the Veteran's left knee, the VA 
examiner again noted instability, tenderness, and abnormal 
movement or guarding of movement.  However, the examiner also 
reported the absence of edema, effusion, weakness, redness or 
heat, and ankylosis.  Range of motion testing revealed flexion 
from 5 to 135 degrees with pain noted.  The VA examiner reported 
no detection of subluxation in the Veteran's left knee with 
normal Drawer testing, Lachman's testing, and McMurray's testing 
results.  The Veteran was diagnosed with arthrotomy of the left 
knee with septic arthritis status post incision and drainage of 
the left knee with mildly limited range of motion, crepitus, and 
pain.     

VA treatment records dated from January through June 2005 
documented the Veteran's treatment for his left knee with a knee 
brace.  The VA physical therapist reported that the Veteran was 
able to ambulate with the brace in place with good technique and 
decreased knee pain.  A VA physical therapy record dated in 
January 2007 indicated that the Veteran had fluctuating levels of 
pain in his left knee although no episodes of dislocation were 
reported.  Objective findings revealed a "fairly normal" gait, 
normal knee extension with reported pain, and negative McMurray's 
testing.  However, crepitus was present during the examination, 
and the VA physical therapist noted evidence of atrophy of the 
left quadriceps.  The VA physical therapist issued a patellar 
stabilizer for the Veteran's left knee and instructed him not go 
to deep bends.  Further, in May 2006 and September 2007 VA 
treatment records, a VA physician assistant reported moderate 
crepitus, full range of motion, and an absence of effusion upon 
examination of the Veteran's left knee.    
Moreover, October 2007 and February 2008 VA orthopedic treatment 
records indicated objective findings of crepitus, range of motion 
from 10 to 110 degrees flexion, normal Lachman's testing, and the 
absence of effusion in the Veteran's left knee.  He was diagnosed 
with significant left knee osteoarthritis and required to wear 
his knee brace.   

The Veteran was afforded a VA examination in August 2009.  He 
complained of constant pain, stiffness, swelling, instability, 
locking, fatigability, and daily flare-ups with decreased 
limitation of motion in his left knee which becomes worse with 
walking, standing, and bending.  He specifically noted that he 
cannot mow his yard, play sports or do any form of activities 
that requires him to be on his feet.  However, he did not report 
any episodes of dislocation or subluxation.  He continued to wear 
a brace as well as take pain medication for treatment.  

Upon physical examination, the VA examiner indicated findings of 
edema, weakness, tenderness, and abnormal movement or guarding of 
movement.  Notably, the examiner did not report findings of 
effusion, instability, or redness.  Further, the VA examiner 
noted ankylosis of about 10 degrees with the Veteran's left knee.  
Range of motion testing revealed flexion of 10 to 85 degrees with 
crepitus and pain noted throughout the range of motion, as well 
as extension to 10 degrees with crepitus and pain throughout.  
Repetitive motion examination was not attempted due to the 
Veteran's request to avoid aggravating the pain in his left knee.  
Drawer testing, Lachman's testing, and McMurray's testing were 
reported as either normal or negative.  Further, the VA examiner 
noted muscular atrophy of the Veteran's left thigh muscle with 
decreased strength in his left leg.  An X-ray report revealed 
"significant" left knee osteoarthritis.  The Veteran was 
diagnosed with a history of left kneecap fracture, status post 
open reduction internal fixation and fragment removal and left 
knee osteoarthritis with residuals of left thigh muscle atrophy.

After having carefully considered the matter, the Board finds 
that the competent and credible evidence of record demonstrates 
that the severity of the Veteran's left knee disability under 
Diagnostic Code 5257 more closely approximates moderate 
disability than severe disability.  The Veteran has stated on 
multiple occasions that he does not have episodes of recurrent 
dislocation or subluxation with respect to his left knee.  See, 
e.g., the December 2004 VA examination report.  The Board 
additionally reiterates the findings of "moderate" crepitus by 
the VA physician assistant in May 2006 and September 2007, as 
well as the findings of the August 2009 VA examiner, who did not 
detect instability in the Veteran's left knee.  Moreover, the 
evidence of record demonstrates normal Drawer, Lachman's, and 
McMurray's testing.  See, e.g., the August 2009 VA examination 
report.  Finally, although patellofemoral arthroplasty has been 
suggested to the Veteran with respect to his left knee 
disability, there is no indication that the Veteran has undergone 
surgery on his left knee during the appeal period.  Rather, he 
has treated instability of his left knee with a knee brace, ice, 
and pain medication.

Accordingly, the Board finds that the overall severity of 
instability of the Veteran's left knee disability more closely 
approximates moderate disability.  As severe recurrent 
subluxation or instability has not been demonstrated as to the 
left knee, a disability rating in excess of 20 percent, as per 
Diagnostic Code 5257, must be denied.

B.  Limitation of motion

(1.)	Prior to August 18, 2009

As explained above, under Diagnostic Code 5260, limitation of 
flexion of the leg provides a noncompensable rating if flexion is 
limited to 60 degrees, a 10 percent rating where flexion is 
limited to 45 degrees, a 20 percent rating where flexion is 
limited to 30 degrees, and a maximum 30 percent rating if flexion 
is limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg 
provides a noncompensable rating if extension is limited to five 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating if 
limited to 20 degrees, a 40 percent rating if limited to 30 
degrees, and a 50 percent rating if limited to 45 degrees.

As discussed above, the Veteran was afforded a VA examination in 
November 2004, and he complained of a constant burning pain in 
his left knee with popping, stiffness, swelling, instability, 
fatigability, heat, and intermittent flare-ups.  He also stated 
that the pain in the left knee becomes worse when standing on 
concrete, moving around, horseback riding, going up and down 
stairs, riding his bicycle, walking on a treadmill, sitting for 
long periods of time, and going deer hunting.  

Upon physical examination, the VA examiner reported instability, 
tenderness, and abnormal movement or guarding of movement in the 
Veteran's left knee.  Specifically, the VA examiner noted that 
the Veteran walked with a limp when he initially stood up and 
continued to walk with a limp.  However, the VA examiner also 
noted the absence of edema, effusion, weakness, redness or heat, 
and ankylosis.  Range of motion testing revealed 5 to 135 degrees 
flexion with pain noted.  The Veteran was diagnosed with status 
post open reduction internal fixation of the left knee with mild 
muscular atrophy, mild limited range of motion, and 
patellofemoral syndrome.   

Additionally, the Veteran was provided a subsequent VA 
examination in December 2004.  He continued his complaints of 
constant burning pain in the left knee with stiffness, swelling, 
instability, fatigability, and flare-ups which affected his daily 
activities as well as his use of topical cream, pain medication, 
ice, a brace, and sitting for treatment.    

Upon physical examination of the Veteran's left knee, the VA 
examiner again noted instability, tenderness, and abnormal 
movement or guarding of movement.  However, the examiner also 
reported the absence of edema, effusion, weakness, redness or 
heat, and ankylosis.  Range of motion testing revealed flexion 
from 5 to 135 degrees with pain noted.  The Veteran was diagnosed 
with arthrotomy of the left knee with septic arthritis status 
post incision and drainage of the left knee with mildly limited 
range of motion, crepitus, and pain.     

Moreover, VA treatment records dated from January through June 
2005 documented the Veteran's treatment for his left knee with a 
knee brace.  The VA physical therapist reported that the Veteran 
was able to ambulate with the brace in place with good technique 
and decreased knee pain.  A VA physical therapy record dated in 
January 2007 indicated that the Veteran had fluctuating levels of 
pain in his left knee although no episodes of dislocation were 
reported.  Objective findings revealed a "fairly normal" gait, 
normal knee extension with reported pain, and negative McMurray's 
testing.  However, crepitus was present during the examination, 
and the VA physical therapist noted evidence of atrophy of the 
left quadriceps.  The VA physical therapist issued a patellar 
stabilizer for the Veteran's left knee and instructed him not go 
to deep bends.  Further, in May 2006 and September 2007 VA 
treatment records, a VA physician assistant reported moderate 
crepitus, full range of motion, and an absence of effusion upon 
examination of the Veteran's left knee.    

Pertinently, a VA orthopedic treatment record dated on October 
23, 2007 indicated objective findings of crepitus, and range of 
motion testing which revealed 110 degrees flexion and 10 degrees 
extension.  The VA physician also reported normal Lachman's 
testing and the absence of effusion in the Veteran's left knee.  
The Veteran was diagnosed with significant left knee 
osteoarthritis and required to wear his knee brace.  A VA 
orthopedic examination dated in February 2008 indicates similar 
findings.   

Diagnostic Code 5260 contemplates a noncompensable evaluation 
where there is limitation of knee flexion to 60 degrees, which is 
exceeded by the 110 and 135 degrees of the left knee recorded 
prior to August 18, 2009.  There is no evidence which indicates 
that a greater limitation of flexion currently exists during this 
period.  Thus, without evidence of limitation of flexion of 45 
degrees or less in the left knee, an increased disability rating 
for the left knee cannot be assigned based on Diagnostic Code 
5260.

Under Diagnostic Code 5261, limitation of extension of the leg 
provides a noncompensable rating if extension is limited to five 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating if 
limited to 20 degrees, a 40 percent rating if limited to 30 
degrees, and a 50 percent rating if limited to 45 degrees.  As 
discussed above, the October 2007 VA orthopedic treatment record 
noted limited extension of the Veteran's left knee of 10 degrees.  
However, the medical evidence of record prior to the October 2007 
orthopedic examination, to include a January 2007 VA treatment 
record which noted a "normal" left knee extension, is absent 
any indication of left knee extension greater than 5 degrees.  As 
such, a 10 percent evaluation for limited extension of the 
Veteran's left knee is assigned from October 23, 2007 under 
Diagnostic Code 5261.  Further, the evidence of record prior to 
August 18, 2009 is absent any findings of left knee extension of 
15 degrees or greater.  

Where X-ray evidence of degenerative arthritis is presented, but 
the loss of range of motion is noncompensable, a 10 percent 
disability rating will be assigned under Diagnostic Code 5003.  
In this case, a 10 percent disability rating is assigned for 
limitation of extension with respect to the Veteran's left knee 
disability under Diagnostic Code 5261.  Accordingly, an increased 
disability rating is not warranted under Diagnostic Code 5003.

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. § 4.40 and 4.45 
(2010).  See DeLuca, supra.  The Board recognizes the Veteran's 
complaints of significant functional loss as a result of his left 
knee disability, notably his difficulty in walking or standing 
for long periods of time, as well as his inability to walk up 
stairs or perform daily activities and complaints of flare-ups.  
Further, his use of a brace for his left knee instability has 
been documented throughout the course of the appeal.

However, range of motion testing conducted prior to August 18, 
2009, notably during VA orthopedic examinations dated in October 
2007 and February 2008, indicated forward flexion up to 110 
degrees and extension limited to 10 degrees.  Although the 
November and December 2004 VA examination reports indicated that 
during range of motion testing the Veteran verbalized pain, he 
was able to maintain forward flexion up to 135 degrees.  

The Board emphasizes that the Veteran has been accorded ample 
opportunity to present medical evidence of additional functional 
loss on repetitive motion.  He has failed to do so.  As such, he 
has presented no medical evidence which indicates that he 
experiences additional limitation of motion on repetitive use of 
his left knee prior to August 18, 2009.  See 38 U.S.C.A. § 
5107(a) [it is the claimant's responsibility to support a claim 
for VA benefits].  The Court has held that "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).    

Based on this record, the Board is unable to identify any 
clinical findings that would warrant an increased evaluation for 
the left knee disability under 38 C.F.R. § 4.40 and 4.45.  The 
current assigned disability rating adequately compensates the 
Veteran for any functional impairment attributable to his 
service-connected left knee disability.  See 38 C.F.R. §§ 4.41, 
4.10 (2010).  

Accordingly, the Board finds that a 10 percent disability rating 
is warranted for limitation of extension of left knee from 
October 23, 2007, to August 18, 2009.  

	(2.)	From August 18, 2009

As discussed above, the Veteran was afforded a VA examination in 
August 2009, and he complained of constant pain, stiffness, 
swelling, instability, locking, fatigability, and daily flare-ups 
with decreased limitation of motion in his left knee which 
becomes worse with walking, standing, and bending.  

Upon physical examination, the VA examiner indicated findings of 
edema, weakness, tenderness, and abnormal movement or guarding of 
movement.  Notably, the examiner did not report findings of 
effusion, instability, or redness.  Further, the VA examiner 
noted ankylosis of about 10 degrees with the Veteran's left knee.  
Range of motion testing revealed flexion of 10 to 85 degrees with 
crepitus and pain noted throughout the range of motion, as well 
as extension to 10 degrees with crepitus and pain throughout.  
Repetitive motion examination was not attempted due to the 
Veteran's request to avoid aggravating the pain in his left knee.  
Further, the VA examiner noted muscular atrophy of the Veteran's 
left thigh muscle with decreased strength in his left leg.  An X-
ray report revealed "significant" left knee osteoarthritis.  
The Veteran was diagnosed with a history of left kneecap 
fracture, status post open reduction internal fixation and 
fragment removal and left knee osteoarthritis with residuals of 
left thigh muscle atrophy.

With respect to the VA examiner's report that the Veteran had 
ankylosing of about 10 degrees with his left knee, "ankylosis" 
is immobility and consolidation of a joint due to a disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Medicine at 68 (4th Ed. 1987)].  
Under Diagnostic Code 5256 [ankylosis of the knee], a 30 percent 
disability evaluation is assigned for ankylosis of the knee, 
favorable angle in full extension, or in slight flexion between 0 
and 10 degrees; a 40 percent evaluation is assigned for ankylosis 
in flexion between 10 degrees and 20 degrees; a 50 percent 
evaluation is assigned for ankylosis in flexion between 20 
degrees and 45 degrees; and a 60 percent evaluation is assigned 
for extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more.  

Because the competent medical evidence of record with respect to 
the Veteran's left knee demonstrates ankylosis of flexion at 10 
degrees, the Board finds that in resolving the benefit of the 
doubt in the Veteran's favor, the criteria for a 40 percent 
disability rating under Diagnostic Code 5256 are met.  Although 
Diagnostic Code 5256 also contemplates a 30 percent disability 
rating for ankylosis of flexion at 10 degrees, the Board has 
resolved the benefit of the doubt in the Veteran's favor and 
finds that the Veteran's symptomatology, to include limited 
flexion and extension, more closely approximates the 40 percent 
disability rating criteria as opposed to the 30 percent criteria.  
However, the Veteran is not entitled to a 50 percent disability 
rating or greater because the evidence does not show ankylosis in 
flexion between 20 degrees and 45 degrees.  

With regard to forward flexion of the Veteran's left knee, 
Diagnostic Code 5260 contemplates a noncompensable evaluation 
where there is limitation of knee flexion to 60 degrees, which is 
exceeded by the 85 degrees of the left knee recorded at the 
August 2009 VA examination.  There is no evidence which indicates 
that a greater limitation of flexion currently exists during this 
period.  Thus, without evidence of limitation of flexion of 45 
degrees or less in the left knee, an increased disability rating 
for the left knee cannot be assigned based on Diagnostic Code 
5260.

With regard to extension of the Veteran's left knee, Diagnostic 
Code 5261 contemplates a noncompensable evaluation with a 
limitation of knee extension to 5 degrees; a 10 percent 
disability rating with limitation of knee extension to 10 
degrees; and a 20 percent disability rating with limitation of 
knee extension to 15 degrees.  As detailed above, the Veteran is 
currently in receipt of a 10 percent disability rating for 
limitation of extension of the left knee.  Moreover, the August 
2009 VA examiner noted that the Veteran's left knee extension was 
10 degrees.  There is no competent evidence of record indicating 
a greater limitation of extension.  Thus, without limitation of 
extension of 15 degrees or more, an increased disability rating 
for the left knee cannot be assigned based on Diagnostic Code 
5261 from August 18, 2009.  

Where X-ray evidence of degenerative arthritis is presented, but 
the loss of range of motion is noncompensable, a 10 percent 
disability rating will be assigned under Diagnostic Code 5003.  
In this case, however, a 10 percent disability rating is 
currently assigned for limitation of motion with respect to the 
Veteran's left knee disability.  Accordingly, an increased 
disability rating is not warranted under Diagnostic Code 5003.

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. § 4.40 and 4.45 
(2010).  See DeLuca, supra.  The Board recognizes the Veteran's 
complaints of significant functional loss as a result of his left 
knee disability, notably his difficulty in walking or standing 
for long periods of time, as well as his inability to walk up 
stairs or perform daily activities and complaints of flare-ups.  
Further, his use of a brace for his left knee instability has 
been documented throughout the course of the appeal.

However, range of motion testing conducted during the August 2009 
VA examination, the most recent VA examination, indicated forward 
flexion up to 85 degrees and extension limited to 10 degrees.  
The Board notes that the VA examiner reported the Veteran's 
complaints of pain throughout the range of motion testing.  
Further, the examiner was not able to determine without resort to 
speculation whether factors such as pain on repeated use, 
fatigue, weakness, lack of endurance, or incoordination caused 
additional functional loss.  Crucially, however, the VA examiner 
noted that repetitive motion examination of the Veteran's left 
knee was not attempted due to the Veteran's request to not 
aggravate the pain in his left knee.  In any event, the evidence 
shows that the Veteran's left knee limitation of motion is the 
functional equivalent of ankylosis at 10 degrees taking into 
account pain, flare-ups, etc.    

Based on this record, the Board is unable to identify any 
clinical findings that would warrant an increased evaluation for 
the left knee disability under 38 C.F.R. § 4.40 and 4.45.  The 
current assigned disability rating adequately compensates the 
Veteran for any functional impairment attributable to his 
service-connected left knee disability.  See 38 C.F.R. §§ 4.41, 
4.10 (2010).  

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  The report of the 
August 2009 VA examiner indicates that there is a surgical scar 
over the Veteran's left kneecap area.  However, this scar was 
reported to be well-healed, and the VA examiner noted the absence 
of skin breakdown.  Further, the scar was not noted to have 
caused instability or interfere with range of motion.  
Accordingly, the Board finds that the competent evidence 
demonstrates that the left knee scar is asymptomatic; separate 
ratings for this scar are not warranted by the evidence of 
record.

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
service-connected left knee disability.  See Bagwell v. Brown, 9 
Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will 
apply unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted upon 
a finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) 
(2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has been 
similarly unsuccessful.  The evidence of record indicates that 
the Veteran is currently receiving retirement benefits since 
February 2008.  See the August 2009 VA examination report.  
Previously, the Veteran worked as a corrections officer at a 
prison.  He reported in multiple VA treatment records that his 
left knee disability worsened in severity during his employment.  
Indeed, the Veteran is currently in receipt of disability 
retirement in part due to his left knee disability.  The Board 
therefore notes that it has no reason to doubt that the Veteran's 
left knee symptomatology adversely impacts his employability; 
however, this is specifically contemplated by the assigned 
schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is recognition 
that industrial capabilities are impaired].  
 
In addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The evidence of record 
is absent any indication of hospitalization for the service-
connected left knee disability during the period under 
consideration.  

Further, the record does not demonstrate any other reason why an 
extraschedular rating should be assigned.  Accordingly, the Board 
therefore has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
is not warranted.

In denying the Veteran's claim for an increased rating, the Board 
observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on unemployability due to service- 
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an attempt to 
obtain an appropriate rating for a disability and is part of the 
claim for an increased rating.  In this case, as mentioned above, 
a formal claim for TDIU has been referred to the RO for 
adjudication.  


ORDER

Entitlement to an increased disability rating for service-
connected left knee patellofemoral syndrome disability currently 
evaluated as 20 percent disabling is denied.

Entitlement to a 10 percent disability rating for limitation of 
extension of the service-connected osteoarthritis of the left 
knee from October 23, 2007, to August 18, 2009, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.   

Entitlement to a 40 percent disability rating for ankylosis of 
the service-connected left knee disability from August 18, 2009 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

As was described in the Introduction above, in June 2010 the RO 
granted the Veteran's claim of entitlement to service connection 
for a chronic right knee strain, and assigned a 10 percent 
disability rating effective August 18, 2009.  The Veteran has 
since expressed disagreement with that decision.  In particular, 
in a statement dated in July 2010, the Veteran presented medical 
evidence demonstrating that he required bilateral knee orthotics 
and his belief that the right knee claim was still pending.

In Manlincon, supra, the Court held that where a NOD is filed but 
a SOC has not been issued, the Board must remand the claim to the 
agency of original jurisdiction so that a SOC may be issued.  
Thus, the agency of original jurisdiction must issue a SOC as to 
the Veteran's claim of entitlement to an increased initial 
disability rating for the service-connected chronic right knee 
strain.

Accordingly, the case is REMANDED for the following action:

The RO should issue a SOC pertaining to 
the issue of entitlement to an increased 
initial disability rating for the service-
connected chronic right knee strain.  In 
connection therewith, the Veteran and his 
representative should be provided with 
appropriate notice of his appellate 
rights.  If, and only if, the Veteran 
files a timely substantive appeal, the 
case must be returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


